UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q /X/QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES ACT OF For the Quarterly Period ended March 31, Commission File Number 0-18082 GREAT SOUTHERN BANCORP, INC. (Exact name of registrant as specified in its charter) Maryland 43-1524856 (State of Incorporation) (IRS Employer Identification Number) 1451 E. Battlefield, Springfield, Missouri 65804 (Address of Principal Executive Offices) (Zip Code) (417) 887-4400 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes /X/No / / Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “accelerated filer,” “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer / /Accelerated filer /X/Non-accelerated filer / /(Do not check if a smaller reporting company)Smaller reporting company // Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes / /No /X/ The number of shares outstanding of each of the registrant's classes of common stock: 13,380,969 shares of common stock, par value $.01, outstanding at May 15, 2008. PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. GREAT SOUTHERN BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (In thousands, except number of shares) MARCH 31, DECEMBER 31, 2008 2007 (Unaudited) ASSETS Cash $ 76,560 $ 79,552 Interest-bearing deposits in other financial institutions 3,410 973 Cash and cash equivalents 79,970 80,525 Available-for-sale securities 464,600 425,028 Held-to-maturity securities (fair value $1,551 – March 2008; $1,508 - December 2007) 1,420 1,420 Mortgage loans held for sale 3,983 6,717 Loans receivable, net of allowance for loan losses of $26,492 - March 2008; $25,459 - December 2007 1,828,892 1,813,394 Interest receivable 14,195 15,441 Prepaid expenses and other assets 25,188 14,904 Foreclosed assets held for sale, net 22,935 20,399 Premises and equipment, net 29,800 28,033 Goodwill and other intangible assets 1,851 1,909 Investment in Federal Home Loan Bank stock 10,151 13,557 Refundable income taxes 8,892 1,701 Deferred income taxes 10,354 8,704 Total Assets $ 2,502,231 $ 2,431,732 LIABILITIES AND STOCKHOLDERS' EQUITY Liabilities: Deposits $ 1,929,814 $ 1,763,146 Federal Home Loan Bank advances 123,213 213,867 Short-term borrowings 222,463 216,721 Subordinated debentures issued to capital trust 30,929 30,929 Accrued interest payable 4,498 6,149 Advances from borrowers for taxes and insurance 694 378 Accounts payable and accrued expenses 19,044 10,671 Total Liabilities 2,330,655 2,241,861 Stockholders' Equity: Capital stock Serial preferred stock, $.01 par value; authorized 1,000,000 shares; none issued Common stock, $.01 par value; authorized 20,000,000 shares; issued and outstanding March 2008 - 13,389,303 shares; December 2007 - 13,400,197 shares 134 134 Additional paid-in capital 19,460 19,342 Retained earnings 152,981 170,933 Accumulated other comprehensive income (loss) (999 ) (538 ) Total Stockholders' Equity 171,576 189,871 Total Liabilities and Stockholders' Equity $ 2,502,231 $ 2,431,732 See Notes to Consolidated Financial Statements 2 GREAT SOUTHERN BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share data) THREE MONTHS ENDED MARCH 31, 2008 2007 (Unaudited) INTEREST INCOME Loans $ 32,739 $ 34,677 Investment securities and other 5,601 4,781 TOTAL INTEREST INCOME 38,340 39,458 INTEREST EXPENSE Deposits 16,900 18,226 Federal Home Loan Bank advances 1,582 1,863 Short-term borrowings 1,597 1,743 Subordinated debentures issued to capital trust 418 440 TOTAL INTEREST EXPENSE 20,497 22,272 NET INTEREST INCOME 17,843 17,186 PROVISION FOR LOAN LOSSES 37,750 1,350 NET INTEREST INCOME (LOSS) AFTER PROVISION FOR LOAN LOSSES (19,907 ) 15,836 NONINTEREST INCOME Commissions 2,640 2,480 Service charges and ATM fees 3,566 3,503 Net realized gains on sales of loans 393 175 Net realized gains on sales of available for-sale securities 6 Late charges and fees on loans 219 163 Change in interest rate swap fair value net of change in hedged deposit fair value 2,977 296 Other income 373 348 TOTAL NONINTEREST INCOME 10,174 6,965 NONINTEREST EXPENSE Salaries and employee benefits 8,276 7,136 Net occupancy and equipment expense 2,048 1,942 Postage 564 532 Insurance 614 221 Advertising 278 247 Office supplies and printing 219 232 Telephone 372 335 Legal, audit and other professional fees 378 249 Expense (income) on foreclosed assets 353 114 Other operating expenses 1,006 910 TOTAL NONINTEREST EXPENSE 14,108 11,918 INCOME (LOSS) BEFORE INCOME TAXES (23,841 ) 10,883 PROVISION (CREDIT) FOR INCOME TAXES (8,688 ) 3,548 NET INCOME (LOSS) $ (15,153 ) $ 7,335 BASIC EARNINGS PER COMMON SHARE $(1.13 ) $.54 DILUTED EARNINGS PER COMMON SHARE $(1.13 ) $.53 DIVIDENDS DECLARED PER COMMON SHARE $.18 $.16 See Notes to Consolidated Financial Statements 3 GREAT SOUTHERN BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) THREE MONTHS ENDED MARCH 31, 2008 2007 (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Net income (loss) $(15,153 ) $ 7,335 Proceeds from sales of loans held for sale 24,742 11,268 Originations of loans held for sale (18,030 ) (7,882 ) Items not requiring (providing) cash: Depreciation 610 644 Amortization 98 92 Provision for loan losses 37,750 1,350 Net gains on loan sales (393 ) (175 ) Net gains on sale of available-for-sale investment securities (6 ) Net gains on sale of premises and equipment (10 ) (10 ) Gain on sale of foreclosed assets (29 ) (85 ) Amortization of deferred income, premiums and discounts (716 ) (1,097 ) Change in interest rate swap fair value net of change in hedged deposit fair value (2,977 ) (296 ) Deferred income taxes (1,402 ) (439 ) Changes in: Interest receivable 1,246 (579 ) Prepaid expenses and other assets (10,600 ) 826 Accounts payable and accrued expenses 8,931 (11,444 ) Income taxes refundable/payable (7,191 ) 3,976 Net cash provided by operating activities 16,870 3,484 CASH FLOWS FROM INVESTING ACTIVITIES Net increase in loans (61,086 ) (44,885 ) Purchase of loans (1,647 ) (1,320 ) Proceeds from sale of student loans 208 945 Purchase of additional business units (730 ) Purchase of premises and equipment (2,381 ) (917 ) Proceeds from sale of premises and equipment 14 14 Proceeds from sale of foreclosed assets 4,080 804 Capitalized costs on foreclosed assets (146 ) Proceeds from sales of available-for-sale investment securities 51,421 Proceeds from maturing available-for-sale investment securities 21,000 120,000 Proceeds from called investment securities 45,500 5,250 Principal reductions on mortgage-backed securities 17,430 14,524 Purchase of available-for-sale securities (175,659 ) (177,650 ) Redemption of Federal Home Loan Bank stock 3,406 1,604 Net cash used in investing activities (97,860 ) (82,361 ) CASH FLOWS FROM FINANCING ACTIVITIES Net increase in certificates of deposit 87,175 19,412 Net increase in checking and savings deposits 80,541 33,965 Proceeds from Federal Home Loan Bank advances 503,000 341,000 Repayments of Federal Home Loan Bank advances (593,654 ) (399,750 ) Net increase in short-term borrowings 5,742 51,503 Advances from borrowers for taxes and insurance 316 355 Stock repurchases (408 ) (617 ) Dividends paid (2,412 ) (2,188 ) Stock options exercised 135 545 Net cash provided by financing activities 80,435 44,225 INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS (555 ) (34,652 ) CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD 80,525 133,150 CASH AND CASH EQUIVALENTS, END OF PERIOD $ 79,970 $98,498 See Notes to Consolidated Financial Statements 4 GREAT SOUTHERN BANCORP, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 1: BASIS OF PRESENTATION The accompanying unaudited interim consolidated financial statements of Great Southern Bancorp, Inc. (the "Company" or "Great Southern") have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and with the instructions to Form 10-Q and Rule 10-01 of Regulation S-X. The financial statements presented herein reflect all adjustments which are, in the opinion of management, necessary to fairly present the financial position, results of operations and cash flows of the Company for the periods presented. Those adjustments consist only of normal recurring adjustments. Operating results for the three months ended March 31, 2008 and 2007 are not necessarily indicative of the results that may be expected for the full year. The consolidated statement of financial condition of the Company as of December 31, 2007, has been derived from the audited consolidated statement of financial condition of the Company as of that date. Certain information and note disclosures normally included in the Company's annual financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted. These condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and notes thereto included in the Company's Annual Report on Form 10-K for 2007 filed with the Securities and Exchange Commission. NOTE 2: OPERATING SEGMENTS The Company's banking operation is its only reportable segment. The banking operation is principally engaged in the business of originating residential and commercial real estate loans, construction loans, commercial business loans and consumer loans and funding these loans through deposits attracted from the general public and correspondent account relationships, brokered deposits and borrowings from the Federal Home Loan Bank ("FHLBank") and others. The operating results of this segment are regularly reviewed by management to make decisions about resource allocations and to assess performance. Revenue from segments below the reportable segment threshold is attributable to three operating segments of the Company. These segments include insurance services, travel services and investment services. Selected information is not presented separately for the Company's reportable segment, as there is no material difference between that information and the corresponding information in the consolidated financial statements. For the three months ended March 31, 2008, the travel, insurance and investment divisions reported gross revenues of $1.7 million, $408,000 and $525,000, respectively, and net income of $57,000, $53,000 and $114,000, respectively. For the three months ended March 31, 2007, the travel, insurance and investment divisions reported gross revenues of $1.6 million, $380,000 and $520,000, respectively, and net income of $178,000, $65,000 and $8,000, respectively. NOTE 3: COMPREHENSIVE INCOME Statement of Financial Accounting Standards No. 130,Reporting
